Citation Nr: 0823256	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  03-17 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Los Angeles, California.  
Jurisdiction over this case was transferred to the RO in 
Wichita, Kansas.

By a decision dated July 8, 2005, the Board denied the issue 
on appeal.  The veteran appealed that determination to the 
United States Court of Appeals for Veterans Claims (Court).  
By an Order dated August 24, 2006, the Court granted a joint 
motion (requesting, in pertinent part, that the July 8, 2005 
Board decision be vacated) to remand this appeal to the 
Board.  This Order served to vacate the July 8, 2005 Board 
decision.

This case was previously before the Board in December 2006 
when it was remanded for additional development of the 
evidence.  The case has been returned to the Board for 
appellate consideration.  


FINDING OF FACT

The competent evidence of record does not demonstrate a 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Effective May 30, 2008, VA's regulations governing VA's duty 
to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim are being amended.  
The third sentence of 38 CFR 3.159(b)(1), which states that 
VA will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, will be 
removed.  The change adds a new paragraph (b)(3) to 38 CFR 
3.159 which states that no duty to provide section 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  Also, the change removed 
the fourth sentence of 38 CFR 3.159(b)(1) which currently 
states: "If VA does not receive the necessary information 
and evidence requested from the claimant within one year of 
the date of the notice, VA cannot pay or provide any benefits 
based on that application."  The change also adds a new 
paragraph (g) to 38 CFR 3.159, clarifying that the 
Secretary's authority recognized in subsection (g) of 38 
U.S.C.A. § 5103A [to provide such other assistance under 
subsection (a) to a claimant in substantiating a claim as the 
Secretary considers appropriate] is reserved to the sole 
discretion of the Secretary and will be implemented, when 
deemed appropriate by the Secretary, through the promulgation 
of regulations.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in May 2001 and January 2002, the 
veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.   The VCAA letters informed the 
veteran that he should submit any medical evidence pertinent 
to the claim.  VCAA notice was provided prior to the initial 
AOJ adjudication.  Pelegrini.

As no disability rating or effective date will be assigned in 
the decision herein, there can be no possibility of any 
prejudice to the appellant, under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
adjudicating the issue on appeal.

Duty to Assist

The veteran's service treatment records are of record, as are 
VA and private medical records.  The veteran has undergone a 
VA examination with a medical opinion regarding a possible 
relationship between the disability on appeal and the 
veteran's military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An October 
2007 RO letter informed the veteran that he had provided 
insufficient information to verify an asserted stressor (the 
alleged death in Vietnam of members from his basic training 
unit).  The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.



Applicable Law

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The veteran asserts that he developed PTSD as a result of 
waiting on orders to be sent to Vietnam (he was eventually 
sent to Ft. Gordon, and never served in Vietnam).  He also 
states that he developed PTSD as a result of many of his 
friends from basic training being killed in Vietnam.

The veteran's service medical records are negative for any 
recorded evidence of complaints or diagnoses of psychiatric 
disability.

As for the veteran's asserted stressors, while it appears 
that the veteran may have been awaiting orders for Vietnam 
following basic training, there has been no verification of 
any stressor related to the death of any of the veteran's 
friends or service comrades.

While an October 1999 private psychiatric record noted a 
diagnosis of likely PTSD, the Board notes that the 
examination report appears to be based on the assumption that 
the veteran served in Vietnam.  For example, the report noted 
that the veteran was a "Vietnam vet" and that "all of his 
unit was killed except three."  The October 1999 record does 
not reference any military service or personnel records.  In 
short, the Board finds that the October 1999 report is of 
limited value in this case.  At any rate, the October 1999 
report does not link PTSD to the stressor of awaiting orders 
to go to Vietnam.

The Board notes that VA treatment records from W.A.L., M.D., 
a psychiatrist, dated beginning in June 2003, indicate that 
Dr. W.A.L. had been seeing the veteran for PTSD and chronic 
anxiety which "apparently" started or was exacerbated by 
the veteran's military service.  An August 2005 letter from 
Dr. W.A.L. also noted that the veteran's PTSD was apparently 
started by his military experience.  The Board notes, 
however, that in a November 2006 VA mental health note, Dr. 
W.A.L. made no mention of PTSD and provided a diagnosis of 
schizoaffective disorder.  The Board can find no indication 
that Dr. W.A.L. reviewed the veteran's military records, and, 
more importantly, the Board can find no statement from Dr. 
W.A.L. linking the veteran's PTSD to a stressor of awaiting 
orders to go to Vietnam.  In fact, and as noted in a more 
recent report, it appears that Dr. W.A.L. does not support 
that the veteran even has PTSD.

In an October 2005 letter, a VA psychologist simply noted 
that the veteran was an active participant in a PTSD group.  
The letter did not state that the veteran had PTSD.

The Board notes that VA records (including a PTSD screen and 
a psychosocial assessment) dated in March 2007 also reflect 
diagnoses of PTSD.  The PTSD diagnoses listed on these 
records, however, are essentially working diagnoses, and do 
not appear to have been derived from any clinical evaluation 
or psychological testing.  At any rate, none of the records 
support a diagnosis of PTSD due to awaiting orders for 
assignment to Vietnam.

After reviewing all of the evidence of record, the Board 
finds the opinion of a February 2008 VA examiner, that the 
veteran does not meet the diagnostic criteria for a diagnosis 
of PTSD, to be the most probative.  In this regard, it is not 
error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The February 2008 VA examination 
was the product of a thorough review of the claims file, 
interview and examination of the veteran, and considered 
previous examinations.  Further, the February 2008 VA 
examiner made detailed findings, or at least discussed, the 
veteran's reported stressful event (something that is lacking 
in all the other reports of record).  The February 2008 VA 
examiner discussed the various lay statements of record and 
also specifically provided a section called "Sources of 
Information", thus clearly indicating that prior psychiatric 
records had been reviewed. 

In short, and unlike the February 2008 VA examiner, the other 
psychiatric records in the claims file have essentially 
relied on the veteran's description of his symptoms, do not 
include a discussion of the veteran's stressors, do not 
acknowledge review of the records, and provided no thorough 
and detailed findings regarding a diagnosis of PTSD.

The Board has reviewed the veteran's statements made in 
support of the claim.  However, a layperson is generally not 
deemed competent to opine on a matter that requires medical 
knowledge, such as a determination of etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  The Board has been mindful of 
the "benefit-of-the-doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


